Judgment of conviction unanimously reversed on the law and on the facts and information dismissed. Defendant was convicted on the charge of the storing fireworks without a permit contrary to subdivision b *783of section CltMl.O of the Administrative Code of the City of New York. The supporting facts are that defendant had a starter’s pistol in the glove compartment of his ear and that there were two blank cartridges in the chamber. Assuming that these blank cartridges were fireworks in the meaning of the Administrative Code, the facts do not constitute a storing. Concur — Botein, P. J., Breitel, Tálente, Stevens and Steuer, JJ.